                                                       UNITED STATES DISTRICT COURT
                                                       EASTERN DISTRICT OF LOUISIANA


SONIA POINCON                                                                CIVIL ACTION

VERSUS                                                                       NO. 18-2748

OFFSHORE MARINE CONTRACTORS, INC.,                                           SECTION: M (3)
REC MARINE LOGISTICS, LLC and
UNITED COMMUNITY BANK



                                                               ORDER & REASONS

              Before the Court is the motion1 of defendant, United Community Bank (“UCB”), to sever

the claims arising out of the two incidents involving plaintiff, Sonia Poincon (“Poincon”), that are

alleged in her complaint.2 Poincon opposes the motion to sever. 3 UCB filed a reply in support of

the motion, 4 to which Poincon responded with a surreply in opposition to the motion. 5 Having

considered the parties’ memoranda and the applicable law, the Court issues this Order & Reasons.

I.            BACKGROUND

              This suit involves maritime claims by a Jones Act seafarer and cook arising out of two

separate and distinct incidents resulting in personal injuries. According to Poincon’s complaint,

the first incident occurred in May 2015, while Poincon was employed by defendant Offshore

Marine Contractors, Inc. (“OMC”) on the M/V Louis J. Eymard (the “Eymard”), a vessel owned

by UCB.6 Poincon alleges that a tug and barge owned and operated by defendant REC Marine




                                                            
              1
                R. Doc. 22.
              2
                R. Doc. 1.
              3
                R. Doc. 26.
              4
                R. Doc. 29.
              5
                R. Doc. 36.
              6
                R. Doc. 1 at 2.
Logistics, LLC (“REC”) collided with the Eymard, resulting in injuries to Poincon’s neck and

back.7 Poincon’s claims for this first incident are directed against REC, OMC and UCB.8

              Poincon alleges that the second incident occurred in February 2018, nearly three years later,

while Poincon was employed by OMC on the M/V Toby Dodd, a vessel OMC owned.9 Poincon

alleges further that she injured her neck and back when attempting to break through ice that had

accumulated in the vessel’s freezer.10 Poincon’s claims for this second incident are directed

against only OMC.11

              Poincon filed this lawsuit on March 14, 2018. On May 16, 2018, OMC answered and

crossclaimed against UCB, seeking defense and indemnity for the first incident pursuant to a vessel

boarding agreement (“VBA”).12 OMC did not crossclaim against UCB with regard to the second

incident.

II.           PENDING MOTION

              Pursuant to Rule 21 of the Federal Rules of Civil Procedure, UCB moves to sever the

claims arising out of Poincon’s first incident from the claims arising out of Poincon’s second

incident, so that each incident can be litigated separately. UCB urges that “[b]ecause [Poincon’s]

two accidents are two separate incidents that occurred on different vessels, with different

witnesses, at different times, and under different circumstances, these claims should be severed to

prevent prejudice and promote judicial economy.”13 UCB places particular emphasis upon OMC’s

crossclaim, arguing that it “highlights the separate and disparate nature of [Poincon’s] two

accidents” and “gives rise to inherent conflicts and perverse incentives if claims arising out of

                                                            
              7
                R. Doc. 1 at 3.
              8
                R. Doc. 1 at 2-3.
              9
                R. Doc. 1 at 3.
              10
                 Id.
              11
                 Id.
              12
                 R. Doc. 10 at 6-9.
              13
                 R. Doc. 22 at 1.

                                                               2 
 
[Poincon’s] two accidents are allowed to proceed in the same lawsuit.”14 UCB also urges that

severance is warranted to reduce jury confusion and to enhance fairness and equity.15

III.          LAW & ANALYSIS

       a. Rule 21 Standard16

              Rule 21 of the Federal Rules of Civil Procedure provides:

              Misjoinder of parties is not a ground for dismissing an action. On motion or on its
              own, the court may at any time, on just terms, add or drop a party. The court may
              also sever any claim against a party.

Fed. R. Civ. P. 21 (emphasis added). Under Rule 21, a “district court has the discretion to sever

an action if it is misjoined or might otherwise cause delay or prejudice.” Applewhite v. Reichhold

Chems., Inc., 67 F.3d 571, 574 (5th Cir. 1995). Despite the permissive nature of joinder, a district

court has broad discretion in deciding whether to sever any claim against a party pursuant to Rule

21. See Brunet v. United Gas Pipeline Co., 15 F.3d 500, 505 (5th Cir. 1994); United States v.

O’Neil, 709 F.2d 361, 367 (5th Cir. 1983). The Fifth Circuit has described the effect of severance

as follows:

              Severance under Rule 21 creates two separate actions or suits where previously
              there was but one. Where a single claim is severed out of a suit, it proceeds as a
              discre[te], independent action, and a court may render a final, appealable judgment
              in either one of the resulting two actions notwithstanding the continued existence
              of unresolved claims in the other.


                                                            
              14
            R. Doc. 22 at 2.
              15
            Id.
         16
            At the outset, the Court must deal with UCB’s apparent contention that Poincon “has improperly joined
claims and parties under Rules 18 and 20 of the Federal Rules of Civil Procedure.” R. Doc. 22-1 at 1. Rule 18
provides in relevant part that “[a] party asserting a claim … may join, as independent or alternative, claims, as many
claims as it has against an opposing party.” Fed. R. Civ. P. 18(a) (emphasis added). According to the 1966 Advisory
Committee Notes to the rule, a “liberal policy regarding joinder of claims” undergirds Rule 18, although the rule “is
intended to have its primary application during the pleading stage.” 6A CHARLES ALAN WRIGHT, ARTHUR R. MILLER
& MARY KAY KANE, FEDERAL PRACTICE AND PROCEDURE § 1582, at 696 (3d ed. 2018). Thus, in bringing her
complaint, Poincon was able to join in a single lawsuit as many claims as she had against OCM arising from the two
incidents. However, this is not the end of the inquiry, since, as is discussed below, the Court must also consider the
various factors the Fifth Circuit has developed to determine whether severance is warranted, including the specific
factors enumerated in Rule 20.   

                                                               3 
 
O’Neil, 709 F.2d at 368; see also Allied Elevator, Inc. v. E. Tex. State Bank, 965 F.2d 34, 36 (5th

Cir. 1992) (quoting O’Neil, 709 F.2d at 368).

       Because Rule 21 does not itself set out a standard for its application, courts have generally

looked to Rule 20 of the Federal Rules of Civil Procedure for guidance as to whether severance is

proper under Rule 21. Acevedo v. Allsup’s Convenience Stores, Inc., 600 F.3d 516, 521 (5th Cir.

2010). Rule 20 reads in relevant part:

       Persons … may be joined in one action as defendants if:

         (A) any right to relief is asserted against them jointly, severally, or in the
       alternative with respect to or arising out of the same transaction, occurrence, or
       series of transactions or occurrences; and

         (B) any question of law or fact common to all defendants will arise in the action.

Fed. R. Civ. P. 20(a)(2). Courts have construed Rule 20(a) as establishing a two-part test, both

parts of which are required for joinder to be permitted. Applewhite, 67 F.3d at 574 n.11. First,

claims brought against defendants to be joined must stem from the same transaction or occurrence,

and, second, they must share a common question of law or fact. Acevedo, 600 F.3d at 521;

Celestine v. Waste Connections of La., Inc., 2018 WL 354293, at *1 (E.D. La. Jan. 10, 2018).

       Even where both prongs of the Rule 20 test are satisfied, “district courts have the discretion

to refuse joinder in the interest of avoiding prejudice and delay, ensuring judicial economy, or

safeguarding principles of fundamental fairness.” Acevedo, 600 F.3d at 521 (citations omitted).

Thus, a plaintiff does not have the unlimited right to join claims against unrelated defendants,

because the Rules only permit “the broadest possible scope of action consistent with fairness to

the parties.” United Mine Workers v. Gibbs, 383 U.S. 715, 724 (1966) (emphasis added); see also

Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 683 (7th Cir. 2012) (“A litigant cannot

throw all of his grievances, against dozens of different parties, into one stewpot. Joinder that



                                                 4 
 
requires the inclusion of extra parties is limited to claims arising from the same transaction or

series of related transactions.”).

        District courts in the Fifth Circuit have distilled the foregoing principles into a five-factor

test for severing a claim under Rule 21, which includes the following factors:

            (1) whether the claim arose out of the same transaction or occurrence; (2)
            whether the claims present common questions of law or fact; (3) whether
            settlement or judicial economy would be promoted; (4) whether prejudice
            would be averted by severance; and, (5) whether different witnesses and
            documentary proof are required for separate claims.

E. Cornell Malone Corp. v. Sisters of the Holy Family, 922 F. Supp. 2d 550, 561 (E.D. La. 2013);

see also In re Rolls Royce Corp., 775 F.3d 671, 675 n.6 (5th Cir. 2014) (listing same five factors);

County of Travis v. Purdue Pharma, LP, 2018 WL 1518848, at *3 (W.D. Tex. Mar. 28, 2018)

(same); Beck v. Access Eforms, LP, 2018 WL 295414, at *6 (E.D. Tex. Jan. 4, 2018) (same);

Melancon v. Town of Sorrento, 2015 WL 410866, at *5 (M.D. La. Jan. 29, 2015) (same); Vaz v.

Allstate Prop. & Cas. Co., 2006 WL 2583733, at *1 (S.D. Miss. Sept. 6, 2006) (same).

    b. Analysis

        An examination of the five factors under the Fifth Circuit’s Rule 21 test demonstrates that

a severance of Poincon’s claims is warranted.

        “Transactions or occurrences satisfy the series of transactions or occurrences requirement

of Rule 20(a) if there is some connection or logical relationship between the various transactions

or occurrences.” Americans for Fair Patent Use, LLC v. Sprint Nextel Corp., 2011 WL 98279, at

*3 (E.D. Tex. Jan. 12, 2011). A relationship between transactions or occurrences is “logical” if

there is some common nucleus of operative facts or law. Hanley v. First Investors Corp., 151

F.R.D. 76, 79 (E.D. Tex. 1993). There is no strict rule for determining what constitutes the same

transaction or occurrence. Guedry v. Marino, 164 F.R.D. 181, 184 (E.D. La. 1995) (citing Mosley



                                                  5 
 
v. General Motors Corp., 497 F.2d 1330, 1333 (8th Cir. 1974)); Corkern v. Hammond City, 2012

WL 2597561, at *2 (E.D. La. July 5, 2012) (“transaction or occurrence” requirement is not a rigid

test under joinder rules). “Furthermore, Rule 20(a) does not require that every question of law or

fact in the action be common among the parties; rather, the rule permits party joinder whenever

there will be at least one common question of law or fact.” Guedry, 164 F.R.D. at 184.

              Here, the two incidents did not arise from the same transaction or occurrence or series of

transactions or occurrences. Rather, each incident involved different parties (except for OCM)

and occurred in different places and at different times. The first incident occurred in May of 2015,

with the alleged injuries to Poincon resulting when a tug and tow collided with the vessel on which

she was working. The second incident occurred in February of 2018, almost three years after the

first incident, with the alleged injuries to Poincon resulting from work removing ice from the

freezer of an entirely different vessel on which she was then working. The only commonalities

were Poincon’s employment by OMC and the alleged injuries to her neck and back in both

instances. But these limited facts, though shared, are not enough to overcome the reality that there

exist no common questions of fact concerning the liability of the distinct sets of defendants

involved in the two incidents. Instead, separate evidence must be presented with respect to each

incident. After all, the incidents themselves are completely different, one involving a vessel

collision or allision, and the other a slip and fall. In light of this overarching difference in the

essential character of the incidents, the liability of the defendants involved in each incident would

have to be considered separately, as a practical matter, even if the claims were tried together. The

difficulty of doing so should be avoided.17


                                                            
              17
           The case upon which Poincon relies, Guedry v. Marino, 164 F.R.D. 181 (E.D. La. 1995), is distinguishable
because the actionable wrong there – a denial of deputies’ commissions – arose out of the same actions of a single
defendant sheriff. Here, the actionable conduct was wholly separate and involved two distinct settings and sets of
defendants (albeit one defendant was common).

                                                               6 
 
        Poincon argues that the injuries she sustained in the first incident are reasonably related to

the injuries she sustained in the second incident, since both incidents allegedly resulted in injury

to the same parts of her body (neck and back). Courts have repeatedly rejected similar arguments

in cases where plaintiffs have not demonstrated the existence of common questions of law or fact

on liability, under the rationale that “juries are routinely asked to make distinctions between current

and preexisting injuries, and the similar[ity of the] injuries was not a sufficient basis for joinder.”

Garcia v. Brock-Weinstein, 2014 WL 2957487, at *3 (E.D. Pa. July 1, 2014) (court severed claims

for two separate automobile accidents occurring 15 months apart in different locations, even

though injuries sustained in first accident were said to be aggravated by the second accident). In

arriving at this conclusion, the Garcia court discussed similar results reached in other federal and

states cases involving successive car accidents. Id. (discussing Beaulieu v. Concord Groups Ins.

Co., 208 F.R.D. 478 (D.N.H. 2002); Gruening v. Sucic, 89 F.R.D. 573 (E.D. Pa. 1981); Kalker v.

Moyer, 921 A.2d 21 (Pa. Super. 2007)).

        Notably, the Garcia court observed that the courts in these other car-accident cases

emphasized that “there was no allegation [in regard to the accidents] that the defendants acted in

concert.” Id. Similarly, Poincon makes no allegation here that the defendants as to the first

incident (UCB, OMC and REC) acted in any way in concert with the defendant to the second

incident (OMC) as would connect the two incidents. Even as to OMC, Poincon’s employer in

both instances, there is no allegation of actionable conduct on the part of OMC common to both

incidents. In other words, there is no allegation that OMC’s conduct was part of a pattern. In any

event, it is hard to imagine how there could be any such allegation given the wholly distinct origin

and nature of the claims (that is, a vessel collision/allision resulting in a personal injury, on the one

hand, and a traditional slip and fall, on the other). Thus, there is no common nucleus of operative



                                                   7 
 
facts as would create a logical relationship between the two incidents apart from OMC’s

employment of Poincon on two different vessels, separated by three years, involving two different

sets of parties, with different circumstances giving rise to the alleged personal injuries. Although

Poincon may have sustained similar (or aggravating) injuries in the two incidents, that is not a

sufficient basis for joinder under Rule 20(a). The incidents occurred at different times, in different

places, involved different sets of defendants, and consequently, share no common nucleus of

operative facts or law.

              In addition, the alleged misconduct in the first incident will have no legal effect on the

alleged misconduct in the second incident. Poincon argues that “the claims … do not involve

significantly different legal concepts” because both sets of “claims are based on the Jones Act and

general maritime law.”18 However, as UCB points out, significant legal issues are raised by the

claims concerning the first incident (namely, presumptions under admiralty law that apply in cases

involving vessel collisions or allisions; and the role of OMC as the non-vessel owning employer

seeking defense and indemnity from the vessel-owning UCB) that will not need to be addressed in

adjudicating the second incident, and significant legal issues are raised by the claims concerning

the second incident (namely, negligence in slip-and-fall cases, and the role of OMC as both vessel

owner and employer) that need not be addressed in adjudicating the first incident.19

              Severing the claims will help to focus and organize the tasks of trial preparation and trial

around the particular incidents, avoiding any party’s involvement in discovery unrelated to the

claims it must defend,20 eliminating the risk of jury confusion and of conflating or

                                                            
              18
            R. Doc. 26 at 7.
              19
            R. Doc. 22-1 at 10.
         20
            Poincon rightly recognizes that “evidence of her earnings history, employment history, future vocational
potential, work performance as a seafarer for OMC, as well as evidence of her medical history, medical treatment, and
past and future medical needs” are common to both incidents. R. Doc. 26 at 10. UCB agrees to at least some extent.
R. Doc. 22-1 at 12. The Court encourages the parties to cooperate in the medical and vocational discovery common
to both cases so as to conserve limited litigant resources.

                                                               8 
 
overcomplicating the facts and legal issues, and reducing the risk of any prejudice or conflict in

counsel’s advocacy of their clients’ respective positions. See Demboski v. CSX Transp., Inc., 157

F.R.D. 28, 30 (S.D. Miss. 1994) (“[T]he burden imposed on the Defendant to defend four

substantially different sets of facts and law in only one forum far outweighs any practical benefits

that might accrue to the parties and the Court in the conservation of judicial, prosecutorial, and

defensive resources.”). The evidence of liability for each incident will require different witnesses

and documentary proof, which also weighs in favor of severance. Acevedo, 600 F.3d at 522.

              Therefore, the claims that Poincon alleged regarding the first incident should be severed

from those regarding the second incident, and the Court exercises its broad discretion to do so.

IV.           CONCLUSION

              For the foregoing reasons, the motion to sever is granted.21 The Clerk of Court shall sever

this case into two actions. The first case will include defendants UCB, OMC and REC, and the

claims alleged regarding the May 2015 incident. The second case will include defendant OMC

only and the claims related to the February 2018 incident.

              Accordingly, IT IS ORDERED that UCB’s motion to sever is GRANTED;

              IT IS FURTHER ORDERED that the Clerk of Court is to open a separate civil action

captioned Sonia Poincon v. Offshore Marine Contractors, Inc. This new case should be assigned

to the docket of Section M. The Complaint in the captioned case (R. Doc. 1) should be filed as

the initial pleading in the new action as well as remaining the initial pleading in the captioned case.




                                                            
              21
             A district court also has discretion to sever claims under Federal Rule of Civil Procedure 42(b) in the
interest of convenience or economy or to prevent prejudice. Applewhite, 67 F.3d at 574. This Court considers Rule
42(b) to be an alternative ground for the severance.

                                                               9 
 
    New Orleans, Louisiana, this 31st day of October, 2018.




                                                 ________________________________
                                                 BARRY W. ASHE
                                                 UNITED STATES DISTRICT JUDGE  




                                           10 
 
